ON PETITION FOR REHEARING.
In this action counsel for the appellant has filed a petition in this court which embraces a variety of features. Counsel asks — First, that this court shall grant a reargument of the case in this court; and, secondly, if the reargument is denied, that this court will remand the record to the District Court, to enable counsel to apply to that court for leave to incorporate a new feature in the statement of the case; thirdly, if the last-mentioned request is denied, counsel asks that the appeal be dismissed without prejudice to another appeal; and, finally, counsel asks, if each and all of his said requests are denied, that counsel may be permitted to amend, under section 5625, Rev. Codes, to cure the radical defect now existing in the statement of the case. Counsel contends with his accustomed vigor and earnestness that he should be permitted to reargue the case for the reason that the point upon which this court has decided the case was not suggested on the argument' either by counsel or by any member of the court, and this ground is true in point of fact. But it appears in the original opinion that this court affirmed the judgment of the court below solely upon the ground that this court, upon this record, was not only without lawful authority to consider and determine the facts anew, but was further, under section 5630, Rev. Codes, commanded in such a case to rule that the facts as found and decided by the court below were “properly decided.” It therefore appears that in the case at bar the court was, under the express terms of an unambiguous statute, forbidden to'sit as a trial court to hear the evidence and determine the facts. This being the law of the state, this court is bound by it; nor can authority to try any case on the evidence de novo be conferred, either by amicable arrangements between counsel, or otherwise than as the law directs. Upon this point, see Montgomery v. Harker (decided at this term), 84 N. W. Rep. 369; also, Thuet v. Strong, 7 N. D. 545, 75 N. W. Rep. 922, and cases cited in the original opinion in this case. It is true, this court did not at the argument call attention of counsel to the omission in the statement of any demand for a retrial of the facts. This omission cannot operate, however, to confer lawful *557authority to try a case anew when the state of the record would render a retrial unlawful. The court, had it known of the omission, would most certainly have put a stop to the argument, and this for the reasons already stated. The point is one which cannot be waived by either court or counsel. The petition admits that the statement does not in express terms contain a request either for a retrial of the entire case or of any specified fact in the case, but counsel strenuously urges that a request for a retrial is substantially made in the statement. If this claim was supported by the facts, the petition to reargue the case would, of course, be granted. But repeated examination of the statement as made by each member of this court only serves to strengthen our unanimous conviction that no such demand is in any manner made in the statement. Counsel calls attention to a paper found in the statement which is headed “Assignment of Errors,” and insists that the contents of this paper should be construed as a request for a retrial upon the evidence of the points enumerated in the paper, which are four in number. Upon this point we remark, first, that an assignment of errors occurring at the trial, or a specification of particulars wherein the evidence fails to justify the findings of fact, is alike inappropriate and confusing in a case tried under section 3630, which is brought to this court for a retrial of the facts. In such cases this court, under an innovation in the practice made by that statute, does not sit as a court of review to correct errors in ruling or findings of fact made by the trial court. On the contrary, we sit in such cases as a trial court, to consider the evidence, and determine the facts anew; and in this class of cases counsel should therefore embody their points in their briefs, and to call the attention of this court to erroneous rulings made below by assigning a list of errors in the statement is worse than useless. See State v. McGruer (decided at this term), 84 N. W. Rep. 363. But the assignment of errors embraces no request to retry any question of fact. The first and second errors assigned are as follows: “(1) In the year 1893 the assessment was void because that said tracts-were assessed as one tract, and not as two tracts. Each tract should have ben assessed separately. (2) In the years 1893, 1894, and 1893 the assessment was void, because that in said years the records of the countv commissioners failed to show that they held any session as a board of equalization.” It is manifest that the first error alleged consists in the erroneous ruling of the trial court in holding as a legal conclusion on the undisputed facts that the assessment was legal and valid. The second is like the first. The error complained of is that the trial court held that the equalization was legal and valid upon the facts stated, none of which are disputed. These assignments are illustrative of the other two assignments of error. It is therefore patent by the assignments themselves that counsel has pointed out to this court certain conclusions of law made by the trial court which were based upon the evidence submitted to the trial court. These conclusions of law are characterized as erroneous. But the question now is whether *558this court has been lawfully requested to try anew any question of fact in the case. To this question we are compelled to give a negative answer. Upon this branch of the petition we will only reiterate what was said in the opinion, — that counsel has assigned no error in this court predicated upon the findings actually made and filed by the District Court in this case, and hence we shall give the judgment of the District Court the benefit of the prima facie assumption that the same is in all respects valid. Nor can this appeal be dismissed upon a mere ex parte application therefor, made after the case has been submitted and decided, and after a petition for a reargument has been denied. The application obviously comes too late.
(84 N. W. Rep. 477.)
The remaining requests of the petition must also be denied. The case next cited below is squarely on all fours with the case at bar. See Ricks v. Bergsvendsen, 8 N. D. 578, 80 N. W. Rep. 768. In the opinion in that case this court said: “The case was tried under chapter 5 of the Laws of 1897, and is governed by its provisions, which are unambiguous and simple in their requirements. The mandate of the statute is explicit and inexorable. The statement itself must contain the specifications as above indicated, and this court so held in Bank v. Davis, 8 N. D. 83, 76 N. W. Rep. 998. Nor does the statute admit of a construction to the effect that the required specifications can be incorporated either in a notice of appeal or in a judge’s certificate, as was attempted here. Such is not the language of the statute. A simple observance of the provisions of the statute of 1897 in making up the record sent to this court would have insured a retrial of the action in this court upon the merits; but, upon the record as it exists, no review of the case upon the evidence can be had without a violation of the existing law, permitting this court to sit as a trial court in certain cases only. The exceptions filed below were wholly superfluous, and could not be considered in this court, even if the whole case could be reviewed. See Bank v. Davis, supra.” In the Ricks Case, as in this, counsel, in a petition fór a rehearing, urged this court to grant an opportunity for amending the statement under the provisions of section 5625, Rev. Codes. In denying such request this court used language which is directly applicable to the facts here. We said: “Counsel cites section 5625 of the Revised Codes, and claims that under said section it is the duty of this court to transmit the record, with a view to the perfection of the appeal, and to make the same effectual. But counsel in this case is not seeking to perfect the appeal or to make it effectual. The validity of the appeal is not at all involved in any object which counsel is seeking to attain. The citation is therefore not in point. The petition for a rehearing and the said request of counsel are denied. The other judges concurring.” The petition is in all respects denied.
All the judges concurring.